DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, the limitation “such that the pin may rotate relative to the housing portion” is unclear.  Claim 6 requires that the pin be rigidly affixed with the housing portion.  It is not clear how the pin can be rigidly fixed to the housing and also rotatable relative to the housing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 14, and 44-45 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gumkowski et al. (US-4415068).
	Regarding claim 1, Gumkowski et al. discloses a torsion arm (132/134); a torsional mount (126) cooperative with the torsion arm such that the torsion arm has an angular relation with the torsional mount (fig 4) and may be sprung responsively to at least some movement of a brake pad in response to operation of a brake system (col. 4, lines 51-68 and col. 6, lines 3-12); the torsional mount operative such that upon movement of a brake pad by a first distance (at least the braking action disclosed in cols. 4-6), the torsion arm is sprung (along with pad portion 84/86) and communicates an action upon the brake pad through a contact between the torsion arm and the brake pad (at least a retraction action), the communicated action sufficient to positively retract the brake pad upon release of the brake system (col. 6, lines 3-12); the torsional mount further operative such that upon further movement of a brake pad beyond the first distance (wherein further movement would further move the arms 123/134 along with 50/52) the angular relation between the torsion arm and the torsional mount is adjusted responsively to the further movement (at least upon termination of the braking action and upon pad retraction col. 6, lines 3-12); whereby the positive retraction of the brake pad is maintainable as the brake pad undergoes wear.  Since the arms 132/134 have been disclosed to bias axially outwardly, it has been interpreted that upon wear of the pad, the arms will maintain an outward bias at least until failure.

Regarding claim 3, Gumkowski et al. discloses wherein the torsion arm (132/134) is configured to contact a backplate portion (84/86) of the brake pad on a side of the backplate supporting a friction generating material (fig 4, 84/86, at least the rotor side corner of the backing plate (50/52).
Regarding claim 4, Gumkowski et al. discloses wherein the torsion arm (132/134) is configured to contact a recess in the brake pad (fig 3, at least wherein the stepped ear portion 84/86 has been interpreted as a recess).
Regarding claim 5, Gumkowski et al. discloses wherein the torsional mount (126) comprises a pin (122) and an arrangement to support the pin (at least threaded 124) from a housing portion (22) of a brake system at a location adjacent a brake pad of the brake system (fig 3). 
Regarding claim 14, Gumkowski et al. discloses wherein the torsion arm comprises a free end portion (134/132) configured to contact a front surface of the brake pad (at least at 84/86 inside edge, fig 4), an opposite end portion (128/130) configured to engage with the torsional mount and a cantilever portion (at or near 126) extending between the free end portion and the opposite end portion (fig 3-4); and wherein the engagement of the opposite end portion of the torsional arm with the torsional mount is such that during the movement of the brake pad by the first distance (at least upon brake application and then termination), the cantilever portion displaces substantially without a rotation of the opposite end portion from a first angular position relative to the torsional mount (col. 4, lines 51-col. 5, line 4).
Regarding claim 44, Gumkowski et al. discloses contacting a portion (84/86) of a brake pad (50/52) with an end portion of a torsion arm (132/134) while supporting the torsion arm with a torsional mount (126); springing the torsion arm by moving the brake pad a first distance (at least during braking action wherein the pads are actuated) while maintaining the contact and while maintaining an angular 
Regarding claim 44, as broadly recited, Gumkowski et al. discloses wherein a frictional connection (at least at 122) of the torsional mount maintains the angular relation during movement of the brake pad a first distance (fig 3).
Allowable Subject Matter
Claims 6, and 8-13, 15-22, and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 23-43 are allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.H/              Examiner, Art Unit 3657                                                                                                                                                                                          

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657